Exhibit 10.2

MARK L. WETZEL

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Third Amendment”) is dated
as of December 1, 2011, by and between DuPont Fabros Technology, Inc., a
Maryland corporation (the “Company”), DF Property Management LLC, a Delaware
limited liability company (the “LLC”), and Mark L. Wetzel (the “Executive”).

A. The Company and the Executive are parties to an Employment Agreement (the
“Original Agreement”), dated as of June 13, 2008, as amended by that First
Amendment to Employment Agreement dated as of January 6, 2009 and that Second
Amendment to Employment Agreement dated as of May 23, 2011.

B. The parties desire to amend the Original Agreement to modify certain
provisions related to the death or disability of Executive.

Accordingly, the parties hereto agree as follows:

1. Section 4.1(iii) is hereby amended and restated in its entirety as follows:

(iii) (A) All stock options, common stock subject to forfeiture, Restricted
Stock Units (“RSUs”) and other equity awards held by Executive at the time of
his death that would have become vested and exercisable or free from repurchase
restrictions, as applicable, during the twelve (12) month period commencing on
the date of death if Executive had remained employed during such period shall
become fully vested and exercisable or free from repurchase restrictions or
other risk of forfeiture, as applicable, and all other terms of such awards
shall be governed by the plans, programs, agreements and other documents
pursuant to which such equity awards were granted; and

2. Section 4.2(iii) is hereby amended and restated in its entirety as follows:

(iii) (A) All stock options, common stock subject to forfeiture, RSU and other
equity awards held by Executive at the time that Executive’s employment was
terminated based on Executive’s Disability that would have become vested and
exercisable or free from repurchase restrictions, as applicable, during the
twelve (12) month period commencing on the date of termination if Executive had
remained employed during such period shall become fully vested and exercisable
or free from repurchase restrictions or other risk of forfeiture, as applicable,
and all other terms of such awards shall be governed by the plans, programs,
agreements and other documents pursuant to which such equity awards were
granted; and

3. Unless specifically modified herein, all other terms and conditions of the
Original Agreement shall remain in effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

DUPONT FABROS TECHNOLOGY, INC. By:  

/s/ Hossein Fateh

Name:   Hossein Fateh Title:   President and Chief Executive Officer DF PROPERTY
MANAGEMENT LLC By:   DuPont Fabros Technology, L.P.,   its Managing Member   By:
  DuPont Fabros Technology, Inc.,     its General Partner     By:  

/s/ Hossein Fateh

    Name:   Hossein Fateh     Title:   President and Chief Executive Officer

/s/ Mark L. Wetzel

Mark L. Wetzel